START, C. J.
(dissenting).
I dissent. The question to be decided is not whether the evidence is sufficient to sustain a verdict for the plaintiff, but whether the trial court was justified by the evidence in directing such a verdict.
The evidence is practically undisputed that there was on and prior to April 9, 1902, in the hands of the administrator of the estate of John H. Meier, deceased, the sum of $1,600, which legally belonged to his widow, Johanna Meier, and his three children, the plaintiff, the defendant and Lucy Meier. The distributive share of the plaintiff and each of the other children in this fund was $355.55. The balance thereof belonged to the widow. That the defendant claimed that equitably the whole fund ought to be paid to him. The mother and the daughter Lucy were willing that it should be so paid, and urged the plaintiff to assent to it, but the plaintiff was not at first willing to do so. That finally, and on the day named, the plaintiff, the mother, and the daughter executed in consideration of one dollar a release to the defendant, whereby they severally released all claim to the fund of $1,600, and consented that the whole thereof might be paid by the administrator to the defendant, and it was so paid. That the defendant promised to pay the plaintiff $600 — that is, $244.45 more than her share of the fund — as a consideration for signing the release, and, except for such promise, she would not have signed it; and, further, that the defendant has never paid any part of the $600, and that this action was brought to enforce such promise to pay.
But the question whether the agreement between the plaintiff and the defendant as to the payment of $600 was a secret one, or whether the mother and sister would have signed the release had they known of it, was at least one for the jury. There was direct evidence in the case tending to show that neither the mother nor the sister knew anything about the agreement before they signed the release, and there is strong circumstantial evidence in the record and some direct evidence tending to show that they would not have signed the release had they known of the secret agreement. If they were willing to release their respective shares of the fund without reference to any action by the plaintiff in the premises, then why did the plaintiff exact and the defendant promise to pay her as a consideration for her joining in the release the full amount of her share of the fund and a bonus of $244.45 ? *418It would seem that there was but one reasonable answer to the question, which is that the mother and sister were not willing to sign the release unless the plaintiff also signed it on the same terms that they did. The acts of the plaintiff and defendant cannot be explained on any other reasonable hypothesis than that her signature to the release was essential in order to secure the execution of the release by the mother and the daughter. There is no other explanation of why the defendant promised to pay to the plaintiff the full amount of her share in the fund and a bonus of $244.45. Can it be assumed that the mother and daughter would have been willing to have released their respective shares in the fund if they had knowledge of the secret agreement whereby their brother was compelled to pay the bonus ? There is no evidence tending to show that they were willing to give the plaintiff any part of the fund which did not belong to her.
But this is not all, the husband of the plaintiff, who acted for her in the matter of the release, on his cross-examination as a witness was compelled substantially to admit the fraudulent character of the transaction between the defendant and the plaintiff. He testified on the subject as follows:
“Q. What was your wife to give Freddie [the defendant] for that extra $244? (Objected to by plaintiff as not proper cross-examination. Objection sustained by the court.) Q. The real thing that you was to do was to have her sign the contract, so that Tucy and the old lady would sign the contract, so that Freddie would get the thousand dollars, and you would get the six hundred dollars. That is the shape of it ? A. I never asked him to sign it. Q. That is not what I asked you. Answer ‘Yes’ or ‘No.’ * * * A. Yes, sir. Q. And in all that matter ,and all those matters you were acting as the agent of your wife ? A. I was.”
The evidence tended to show that the mother at this time was old, and of feeble mind, and that the daughter was a young girl, just of legal age. Now, for the purpose of determining whether the trial court was justified in directing a verdict for the plaintiff we must assume every fact as proven which the evidence tends to establish, taking the most favorable view for the defendant of the evidence. Then, in addition *419to the facts which the undisputed evidence establishes, it must be assumed that the promise to pay the $600 was a secret one, made for the purpose of inducing the plaintiff to execute the release, and that the mother and daughter would not have signed the release had they known of the secret agreement; or, in other words, we must assume that the agreement was a fraudulent scheme to enable the plaintiff and defendant to divide the whole fund between them. If such were the case, then the secret agreement which the plaintiff seeks by this action to enforce was a fraud with which no court will soil its hands in an attempt to enforce. The character and purpose of the agreement, it seems to me, were questions for the jury, and that the case should have been submitted to them.